Citation Nr: 1022428	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 23, 1944 to 
June 12, 1944.  He died in November 2004.  The appellant is 
the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2005 rating action.

The case was remanded in February 2007 for a Travel Board 
hearing, which was held in March 2008 at the RO before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is of record.  During that hearing, the appellant 
withdrew her appeal with regard to the issue of entitlement 
to service connection for the cause of the Veteran's death 
pursuant to 38 U.S.C.A. § 1310, and as such this issue is no 
longer on appeal. 

In March 2009, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.

The issues of whether clear and unmistakable error (CUE) is 
contained in rating decisions dated April 5, 1977 and May 15, 
1978 have been raised by the record, but have not been 
properly adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to the AOJ for further development.  

In the March 2009 remand, the Board noted that the appellant 
contends that she is entitled to DIC because the Veteran 
should have been awarded a total rating for at least ten 
years prior to his death, as indicated on pages 13 and14 of 
the March 2008 hearing transcript.  In support of this 
argument, she appeared to have raised the issue of CUE in 
prior 1947, 1948 and 1978 rating decisions.  (See also the 
July 2005 notice of disagreement (NOD) and a January 2007 
written statement submitted by the appellant's 
representative).  The Board found that these CUE claims are 
inextricably intertwined with the issue currently on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Because the CUE 
issues are inextricably intertwined with the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318, the case was 
remanded for initial adjudication of the CUE matters.  See 
Huston v. Principi, 18 Vet. App. 395 (2004).

In this regard, the Board notes that the July 9, 1947 rating 
decision issued in December 1947, restoring the Veteran's 100 
percent disability rating was cancelled by the June 3, 1948 
rating decision that reduced the Veteran's disability rating 
from 100 percent to noncompensable for a nervous condition.  
The June 1948 rating decision, in turn, was affirmed and 
subsumed by a Board decision dated July 11, 1949.  Since the 
appellant has not asserted that the July 1949 Board decision 
contains CUE, the only CUE claims before VA are the two 
described in instruction paragraph 1 below.  

Here, the AMC improperly issued a supplemental statement of 
the case (SSOC), instead of a rating decision, with regard to 
the CUE issues and failed to provide the appellant notice of 
her appellate rights.  In this regard, the Board notes that 
38 C.F.R. § 19.31(2009) specifically provides that, in no 
case will an SSOC be used to announce decisions by the AOJ on 
issues not previously addressed in the statement of the case 
(SOC), or to respond to an NOD on newly appealed issues that 
were not addressed in the SOC.  In that SSOC, AMC also 
readjudicated the issue of entitlement to service connection 
for the cause of the Veteran's death pursuant to 38 U.S.C.A. 
§ 1310, which issue had been withdrawn, and as such is no 
longer a part of this appeal, but failed to readjudicate the 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  This must to rectified on remand.

Therefore, the appeal is again being remanded to comply with 
the Board's March 2009 Remand instructions.  VA should 
adjudicate the issues of CUE in the previous 1977 and 1978 
rating decisions and provide the appellant with notice of her 
appellate rights.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellant status; a timely NOD must be received and an appeal 
must be perfected following the issuance of an SOC.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Adjudicate the issues of whether CUE 
is contained in the April 5, 1977 and May 
15, 1978 rating decisions that denied 
entitlement to an increased disability 
rating in excess of 30 percent for a 
nervous disorder.  Thereafter, the 
appellant and her representative should 
be provided with written notice of the 
determination and they must be provided 
with notice of the appellant's right to 
appeal. 

The appellant and her representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, readjudicate the appellant's 
claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction, and/or if a timely NOD is 
received and an appeal is perfected 
following the issuance of an SOC with 
respect to any of the additional CUE 
issues raised on behalf of the appellant, 
furnish the appellant and her 
representative an appropriate SSOC on all 
issues in appellate status, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


